 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 270 Hallmor, Inc. and Local Lodge 52, District Lodge 83, International Association of Machinists and Aerospace Workers, AFLŒCIO. Case 6ŒCAŒ28619 December 11, 1998 DECISION AND ORDER DENYING MOTION TO DISMISS BY MEMBERS LIEBMAN, HURTGEN,  AND BRAME At issue in this case is whether the Regional Director, after initially deferring further proceedings on the instant unfair labor practice charge under Collyer Insulated Wire, 192 NLRB 837 (1971), properly revoked his deci-sion to defer and resumed processing of the charge when the Respondent reneged on its commitment not to raise a timeliness defense before the arbitrator.1 Contrary to our dissenting colleague, we find that the Regional Director™s decision to resume processing of the charge was clearly correct under well-established deferral principles. I.  FACTUAL BACKGROUND The relevant facts can be summarized as follows. In September 1996, the Respondent laid-off employee Craig Groff.  In October 1996, the Union filed a griev-ance concerning the failure to recall Groff subsequent to his layoff.  In November 1996, the Union filed the instant 8(a)(3) unfair labor practice charge concerning Groff™s September 1996 layoff.  In April 1997, an arbitration hearing was held concerning the October 1996 grievance.   On May 1, 1997, the Regional Director advised the Respondent that he would defer further proceedings on the 8(a)(3) charge in accordance with Collyer, supra, if the Respondent agreed to arbitrate the dispute regarding Groff™s layoff notwithstanding any contractual time limi-tations on the filing and processing of the grievance.  On May 9, 1997, the Respondent replied that it was willing to arbitrate notwithstanding contractual time limitations.  Specifically, the Respondent executed a document re-ferred to by the parties as a ﬁCollyer willingness formﬂ in which it ﬁexpressly state[d] that it is willing to arbitrate the dispute which is the subject of the [instant case], notwithstanding any contractual time limitations on the filing and processing of the grievance to arbitration.ﬂ   On May 15, 1997, the Acting Regional Director ad-vised the parties that he was deferring further proceed-ings on the instant charge, citing, as one of his reasons, the willingness of the Respondent ﬁto arbitrate the dis-pute . . . notwithstanding any contractual time limitations on the filing and processing of the grievance to arbitra-tion.ﬂ  The Regional Director, however, expressly stated that it was his ﬁintention to revoke [his] decision to defer and to resume processing of the charge in the eventﬂ the Respondent engaged in ﬁconduct inconsistent with its expression of willingness to arbitrate.ﬂ                                                                                                                      1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Notwithstanding its execution of the Collyer willing-ness form, the Respondent argued, inter alia, in its May 30, 1997 posthearing brief to the arbitrator that the griev-ance should be summarily dismissed as untimely.  On June 11, 1997, the arbitrator ruled, inter alia, that the grievance must be denied as untimely. On September 30, 1997, the Regional Director advised the Respondent of his concern that the Respondent had reneged on its promise not to raise timeliness as an issue in the arbitration proceeding.  On October 6, 1997, the Respondent replied that ﬁthe submission of the Collyer willingness formﬂ was an error on its part and that it ac-tually intended to submit ﬁa letter acknowledging that the Company had submitted to arbitration on the merits, but had already argued and continued to press timeliness and other arbitrability issues during the arbitration process.ﬂ  The Respondent added: ﬁIt was not ever our intent to abandon issues bearing on arbitrability.ﬂ On December 19, 1997, the Regional Director issued a complaint alleging that Groff was laid off by the Re-spondent in violation of Section 8(a)(3) and (1) of Act.  The Respondent filed an answer, admitting in part and denying in part the allegations of the complaint, and as-serting affirmative defenses.2 On January 20, 1998, the Respondent filed a motion to dismiss the complaint and a supporting brief, and on January 22, 1998, the General Counsel filed an opposi-tion to the motion.  On January 27, 1998, the Board issued an order trans-ferring proceeding to the Board and Notice to Show Cause why the Respondent™s motion should not be granted.  On February 17, 1998, the Respondent and the General Counsel filed briefs in response to the Notice to Show Cause. II.  ANALYSIS In Collyer Insulated Wire, supra, the Board enunciated its authority to defer to the arbitration process.  The Board pointedly observed that its authority was discre-tionary.  Id. at 840.  A key element of the deferral policy is the parties™ expressed willingness to waive contractual time limitations in order to ensure that the arbitrator ad-dresses the merits of the dispute.  See Johnson-Bateman Co., 295 NLRB 180, 181 fn. 6 (1989), and cases cited therein; Pilot Freight Carriers, Inc., 224 NLRB 341, 345 (1976).  When the Board reaffirmed the Collyer doctrine in United Technologies Corp., 268 NLRB 557 (1984), it  2 The General Counsel denies the Respondent™s assertion in its an-swer that, ﬁat all material timesﬂ both ﬁbefore and after deferral,ﬂ it advised the Region that it would not retreat from its position that the Groff grievance was untimely, ﬁstatements in ‚forms™ or ‚form letters™ to the contrary notwithstanding.ﬂ  In light of our denial of the Respon-dent™s motion to dismiss on the ground set forth infra, we find it unnec-essary to address this factual disagreement between the Respondent and the General Counsel. 327 NLRB No. 61  HALLMOR, INC. 271 specifically held that the party seeking deferral ﬁmust, of 
course, waive any timeliness provisions of the grievance-
arbitration clauses of the 
collective-bargaining agree-
ment.ﬂ  Id. at 560 fn. 22.   
There is no dispute that 
the Respondent continued to 
press a timeliness issue before 
the arbitrator after May 9, 
1997, when the Respondent executed a 
Collyer
 willing-
ness form expressly stating that it was willing to waive 

any such issues.  Indeed, in its October 6, 1997 letter to 
the Regional Director, the Respondent frankly admitted 
that it had presented a timeliness issue to the arbitrator 
and unequivocally stated that, notwithstanding its sub-
mission of the 
Collyer willingness form, ﬁit was not 
everﬂ its intention to waive a timeliness defense.  Yet, it 

was on the basis of the Respondent™s signed statement 
that it would waive timeliness claims that it obtained the 
Regional Director™s deferral of the case against it, pend-
ing arbitration.  Now that the arbitration thus obtained 
has concluded, the Respondent seeks to secure the ﬁfruitﬂ 
of its incorrect representation by having the Board defer 
to the arbitrator™s award.  In
 our view, where, as here, a 
party has reneged on its agreement under 
Collyer
 not to 
raise a timeliness issue before
 the arbitrator, such agree-
ment being necessary to secure deferral of the unfair la-

bor practice case to arbitration, the party forfeits any 
right to obtain the Board™s deferral to the resulting arbi-
tration award.  Thus, the Regional Director was amply 
justified under 
Collyer and United Technologies
 in re-
voking his prior decision to defer and in resuming formal 

processing of the unfair labor practice case.  Accord-
ingly, the Respondent™s motion to dismiss the complaint 
must be denied. 
Our application of 
Collyer and 
United Technologies
 is deliberate, and not, as our dissenting colleague states, a 
result of confusion.  Our dissenting colleague suggests 

that this ﬁconfusionﬂ could have been avoided if the Un-
ion had informed the Regional Director that the Respon-
dent continued to press its timeliness argument even after 
it agreed not to.  The Respondent, however, agreed to 
waive timeliness issues and, 
in exchange, the Regional 
Director agreed to defer to the arbitration process.  That 
agreement was between the Re
spondent and the Regional 
Director, not the Respondent and the Charging Party.  
Neither the Regional Direct
or nor the Board has ever 
suggested that policing an 
employer™s agreement to 
waive timeliness issues is a union™s responsibility.  Our 
dissenting colleague has created such an obligation out of 
whole cloth.   
The Respondent claims in its brief that the Regional 
Director™s concern with its 
assertion of a timeliness de-
fense is an example of ﬁmuch ado about nothing,ﬂ and 
our dissenting colleague apparently shares this view.  We 
disagree. As stated in United Technologies
, the ﬁBoard has not 
deferred cases to arbitration in an indiscriminate man-
ner.ﬂ  268 NLRB at 560.  Rather, the Board has required 
that certain conditions be satisfied before deferral is ap-

propriate.  Id.  One critical 
requirement is that the party 
seeking deferral agrees to waive any contractual time 

limitations.  Id.  The reason for this requirement is to 
ensure that the arbitration process remains focused on the 
merits of the dispute and is not distracted by arguments 
over the timeliness of the gr
ievance under the collective-
bargaining agreement.
3  Thus, this requirement promotes 
the objective of obtaining a fair resolution of the dispute 

to which the Board can ultimately defer under the stan-

dards of 
Spielberg Mfg. Co
., 112 NLRB 1080 (1955). 
Here, the Respondent plainly breached its agreement 
not to raise a timeliness defense.  Just as a party ﬁis enti-
tled to insist that the Board adhere . . . to provisions of 
[an] election stipulation that ar
e designed to ensure a fair 
election,ﬂ Frontier Hotel v. NLRB
, 625 F.2d 293, 296 
(9th Cir. 1980), so too should the Board be entitled to 

insist that a party adhere to provisions of a deferral 

agreement that are designed to ensure a fair adjudication 
of the dispute.  
ORDER It is ordered that the Respondent™s motion to dismiss 
complaint is denied and the proceeding is remanded to 
the Regional Director for further appropriate action. 
 MEMBER HURTGEN, dissenting. 
I find, for the reasons set forth below, that it is appro-
priate to defer to the arb
itrator™s award in accordance 
with 
Olin Corp.
1 and Spielberg Mfg. Co.
2  Contrary to 
my colleagues, therefore, I would grant the Respondent™s 
motion for summary judgment and dismiss the com-
plaint.   
My colleagues find that deferral is not warranted be-
cause the Respondent did no
t effectively waive argu-ments concerning the timeliness of the grievance.  How-
ever, they have confused prearbitral deferral under 
Col-
lyer with postarbitral deferral under 
Spielberg
 and Olin.  Under 
Collyer, the Board holds the unfair labor practice 
charge in abeyance pending th
e parties™ resort to their 
grievance-arbitration machinery.
  In order to obtain such 
deferral, the respondent must
 agree to waive arguments 
as to the timeliness of the gr
ievance.  By contrast, under 
Spielberg
 and Olin, the arbitration 
has been held
, and the 
issue is simply whether the 
Board should defer to (i.e., 
honor) the arbitral result.  
In the instant case, the Board™s Regional Office con-
cluded that there was a basis for 
Collyer
 deferral.  This 
was based on an agreement
 that the Respondent would 
                                                          
 3 In this case, while the arbitrator ultimately did rule on the merits of 
the grievance, he had already found 
that the grievance was untimely.  
Thus, his ruling on the merits was, 
in fact, only an
 alternativeŠand 
unnecessaryŠgrounds for disposition of the grievance.  As such, we 
can not be totally assured that the ar
bitrator gave full and fair consid-
eration of the merits.  Th
is is precisely what the 
Collyer
 requirement 
was intended to avoid. 
1 268 NLRB 573 (1984). 
2 112 NLRB 1080 (1955). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 272 waive arguments as to the timeliness of the grievance.  
Prior to reaching that agreement, the Respondent had 
already presented its ﬁtime
linessﬂ argument to the 
arbitrator.  The Respondent avers that it told the Regional 
Office that it would not withdraw its ﬁtimelinessﬂ conten-
tion.  My colleagues do not find to the contrary.  Further, 
even assuming that the Respondent did not so inform the 

Regional Office, and assuming 
that Respondent agreed to 
withdraw its ﬁtimelinessﬂ contention, that would not re-
quire a different result herein.  In such circumstances, the 
Respondent's breach of the agreement could lead to a 
revocation of the 
Collyer deferral, if the Union had 
brought that to the attention of the Regional Office.  

However, the Union did not do so, and the 
Collyer defer-
ral continued. 
The arbitrator ultimately ruled that the grievance was 
untimely.  However, and most significantly, the arbitrator 
went on to assess and decide the merits.  He decided in 
favor of the Employer-Respondent. 
As noted above, the issue is whether there should be 
deferral under 
Spielberg
 and 
Olin.  In my view, the fact 
that the unfair labor practice case may have been im-
properly held in abeyance under 
Collyer is not disposi-
tive of the issue of whether the arbitral award should be 
deferred to under 
Olin and Spielberg
.  That latter issue is 
to be decided solely under the 
Olin and 
Spielberg
 stan-dards set forth below.
3 In 
Olin, the Board set forth the standards under which 
it would defer to an arbitrator
™s award consistent with the 
standards set forth in 
Spielberg.  
The Board held that it 
would defer where the proceedings are fair and regular, 
all parties have agreed to be bound, the decision of the 
arbitrator is not clearly repu
gnant to the Act, and the ar-
bitrator has adequately considered the unfair labor prac-

tice issue.  The Board placed the burden on the party 
contesting deferral to show that these standards have not 
been met.   
I find that the first deferral criterion is satisfied in this 
case because the General Counsel has failed to show that 

the arbitration proceedings were not fair and regular.  
The General Counsel appears to
 argue that the arbitral process or award is flawed 
because the arbitrator found 
that the grievance was untim
ely but then proceeded to 
decide the unfair labor practice issue anyway.  I disagree.  

It is clear from the arbitrato
r™s opinion and award that he 
considered and addressed all of
 the issues bearing on the 
unfair labor practice allegation.  The arbitrator simply 
chose to have two independent grounds for dismissal.  It 
is not improper for an arbitrator, or any other tribunal, to 
do this.  Indeed, it is commonly done.
  Furthermore, it is 
clear that the arbitrator's conclusion that Groff was not 
                                                          
 3 My colleagues say that a breach of a 
Collyer agreement leads to a 
forfeiture of the Olin-Spielberg
 right to rely upon the arbitral award, 
even if the award itself is wholly valid.  They cite no case in support of 
this proposition.  In my view, the arbitral award is valid so long as it 
meets 
Olin-Spielberg
 standards. terminated for union activity would be the same even if 
he had found the grievance to be timely.  Accordingly, I 
find that the fairness and regularity of the proceedings
, and the reliability of the arbitrator™s findings on the un-
fair labor practice issue
, were not affected by the arbitra-
tor™s conclusion that the grievance was untimely.   
With respect to the second criterion, I find that all par-
ties have agreed to be bound.  Indeed, the General Coun-
sel does not argue or show the contrary.  Nor is there any 
indication that the Union has sought to set aside the 
award on this or any other ground. 
I also find that the General Counsel has failed to estab-
lish that the award is repugnant to the purposes and poli-
cies of the Act.  The arbitr
ator concluded that Groff was 
not terminated for union activity.  This was based on the 
testimony of Groff™s supervisor that Groff inquired about 
joining the Union after he was told that he was termi-
nated.  The arbitrator credited the supervisor™s testimony 

over Groff™s testimony that his termination followed his 
inquiry about union membership.  In resolving this con-
flict in testimony, the arbitrator drew an adverse infer-
ence against Groff based on the Union™s failure to pre-
sent the chief steward to corroborate Groff™s claim about 
the timing of his inquiry.  The arbitrator™s credibility 

determinations are not inconsistent with those regularly 
made by administrative law judges and relied on by the 
Board.  Thus, there is no i
ndication that the arbitrator™s credibility determinations, or the conclusion he drew 
therefrom that Groff was not terminated for engaging in 
protected activity, are clearly wrong or repugnant to the 
Act. With regard to the final deferral criterion, the Board 
stated in Olin that it would find th
at an arbitrator has 
adequately considered the unfair labor practice issue if 
the contractual issue is factually parallel to the unfair 
labor practice issue and the ar
bitrator was presented gen-
erally with the facts relevant to resolving the unfair labor 

practice issue.  The General Counsel has not established 

that the contractual and unfair labor practice issues are 
not factually parallel or that the arbitrator was lacking 
any evidence relevant to the determination of the unfair 
labor practice issue.  The grievance, which framed the 
issue on which the arbitration was based, alleged that the 
Company violated the contr
act by not recalling Groff 
prior to hiring a new employee.  Before the arbitrator, the 
Union specifically argued that ﬁMr. Groff was not re-
called because he had asked on September 3, 1996 to 
join the Union through the 
steward.ﬂ  The Respondent 
argued, among other things, that its termination and fail-

ure to recall Groff was not motivated by his union activi-
ties.  Moreover, as stated previously, both Groff and his 
supervisor testified regarding the circumstances and tim-
ing of Groff™s inquiry about union membership and his 
termination.  Further, the factual summary set forth in the 
arbitrator™s decision demonstrat
es that the arbitrator was 
cognizant of the theory of the unfair labor practice 
allegation that Groff was discharged and not recalled 
 HALLMOR, INC. 273 gation that Groff was discharged and not recalled be-
cause he inquired about union membership.  Finally, the 
arbitrator determined that Groff was not discharged for 
inquiring about union membership.  Therefore, given the 
manner in which the issues were presented to and re-
solved by the arbitrator, it is 
clear that the contractual and 
unfair labor practice issues were factually parallel and 
that the arbitrator was presented generally with the facts 
relevant to determining whether the Respondent™s con-
duct constituted an unfair labor practice.   
My colleagues argue that, be
cause this case was erro-
neously deferred under 
Collyer,
 the arbitration award 
should not be given deference under
 Spielberg
.  This 
contention is a nonsequitur.  The 
Collyer doctrine oper-
ates to hold a charge in abey
ance, pending resort to arbi-
tration.  The 
Spielberg
 doctrine operates to accept an 
arbitral award that has issued. 
 Thus, the mere fact that a 
charge should not have been held in abeyance under 
Col-
lyer does not compel the conclu
sion that the arbitral 
award should be rejected af
ter it issues.  If that award 
meets Olin-Spielberg
 criteria, it should be accepted.  
Such acceptance is consistent with the hallowed place 
that arbitration holds in labor-management relations.  It 
is also consistent with a policy of saving scarce public 
resources where, as here, the parties have successfully 
resorted to another forum to resolve their dispute. 
My colleagues also argue that a breach of a 
Collyer 
agreement is anal
ogous to the breac
h of an election 
agreement.  Assuming arguendo a parallel between the 
two, this would not aid the majority.  As discussed supra, 
the breach of a 
Collyer agreement can lead to the setting 
aside of the 
Collyer
 deferral.
4 But, as discussed, it does 
not mean that the subsequent arbitral award is unworthy 
of acceptance. 
In sum, I find that the arbitrator™s award is worthy of 
deferral under the criteria set forth in 
Olin and 
Spielberg
 for postarbitral deferral.  Contrary to my colleagues, 
therefore, I would grant the Respondent™s Motion for 
Summary Judgment and dismiss the complaint.  
                                                          
 4 Thus, I do not agree that a breach of a 
Collyer agreement is ﬁmuch 
ado about nothing.ﬂ  It can result in the setting aside of the 
Collyer deferral. 
 